Exhibit 10.9

 

November 3, 2016

 

Peter Reed

42 Pembroke Road

Wellesley, MA 02482

 

Dear Peter:

 

This offer letter (this “Offer Letter”) confirms the terms of your service as
Chief Investor Investment Officer of Great Elm Capital Management, Inc. (the
“Company”).

 

1.                                      Title.  You will serve as Chief
Investment Officer of the Company reporting directly to the Board of Directors
of Great Elm Capital Group, Inc. (“GECG”) and you will be a member of the
Company’s management committee and investment committee.

 

2.                                      Employment Location.  You are expected
to work at the Company’s corporate headquarters in the greater Boston area.

 

3.                                      Employment Start Date. Subject to
completion of immigration formalities and a satisfactory background screening,
your employment with the Company will begin on the date hereof.

 

4.                                      Base Salary. Your annual base salary
rate will be $1,200,000.00, less applicable withholdings and deductions,
commencing upon your start date and paid in accordance with the Company’s
payroll practices in effect from time to time.

 

5.                                      Bonus. You will be eligible for a bonus
in the discretion of the Company’s management.  There is no guarantee that you
will be awarded any bonus in any period.

 

6.                                      Equity Incentives.  The compensation
committee (the “Compensation Committee”) of the Board of Directors of GECG has
awarded you 220,923 restricted shares of GECG’s common stock (“Restricted
Shares”).  The terms of such option are set forth in the award agreement (the
“Award Agreement”).  If there is a conflict between the Award Agreement and this
Offer Letter with respect to the Restricted Shares, the Award Agreement will
control.  You will be eligible for periodic option grants in the sole discretion
of the Compensation Committee and there is no assurance that any such award will
be made.

 

7.                                      Employee Health and Welfare Benefits.
You will be offered benefits, including participation in the Company’s health,
dental and 401(k) plans, consistent with those offered to similarly situated
employees.

 

8.                                      Business Expenses.  The Company will
reimburse your out of pocket expenses incurred in connection with your service,
subject to the Company’s policies as in effect from time to time, and applicable
IRS guidelines.

 

1

--------------------------------------------------------------------------------


 

9.                                      At Will Employment. Your employment with
the Company is “at will” and may be terminated at any time by the Company or by
you for any reason or no reason.

 

10.                               Non-Solicitation.

 

(a)                                 During the term of your employment and for a
period of one year thereafter, you will not, directly or indirectly, on your own
account or on behalf of or in conjunction with any other person or organization
induce or attempt to induce any employee of the Company or its affiliates to
leave the employment of the Company or its affiliates (whether or not such would
be a breach of contract by such employee).

 

(b)                                 During the term of your employment and for a
period of one year thereafter, you will not, directly or indirectly, on your own
account or on behalf of or in conjunction with any other person or organization
solicit any investor, borrower or other investee in/of the Company or any
managed/advised investment vehicle of the Company, provided that you either
(i) had business-related contact with such investor, borrower or other investee
during your employment with the Company or (ii) learned non-public information
about such investor, borrower or other investee in the course of your employment
with the Company.

 

(c)                                  The restrictions contained in this
Article 10 are necessary for the protection of the trade secrets, confidential
information and goodwill of the Company and are considered by the Employee to be
reasonable for such purpose.  You stipulate that irrevocable harm will result
from breach of your obligations under this Article 10. Therefore, in the event
of any such breach or threatened breach, the you agree that the Company, in
addition to such other remedies which may be available, shall have the right to
obtain an injunction from a court restraining such a breach or threatened breach
and the right to specific performance of the provisions of this Article 10 and
you hereby waive the adequacy of a remedy at law as a defense to such relief. 
In addition, you agree that if you violate this Article 10, you shall pay all
the Company’s reasonable costs of enforcement, including reasonable attorneys’
fees and expenses.

 

(d)                                 You stipulate that the remedies at law are
inadequate to compensate the Company for breach of your obligations under this
Article 10 and the CIAA (as defined below) and that enforcement of the
provisions of each of this Article 10 and the CIAA is in the public interest of
the market for talent in the investment management industry and of investors in
the investment vehicles managed/advised by the Company.

 

(e)                                  In consideration of your post-employment
obligations under this Article 10, subject to receipt of a release of all known
and unknown claims by you, the Company shall pay you an amount equal to 100% of
your annual base compensation upon termination of your employment.

 

2

--------------------------------------------------------------------------------


 

(f)                                   If you violate any provision of Article 10
after the end of your employment, you agree that you shall continue to be bound
by the restrictions set forth in Article 10 until a period of one year has
expired without any violation of any such provisions.

 

(g)                                 You understand, acknowledge and agree that
your obligations under this Offer Letter shall continue in accordance with the
express terms of this Offer Letter regardless of any changes in your title,
position, duties, salary or other compensation or other terms and conditions of
employment, and that no change in any of the foregoing shall be considered to
end your employment for purposes of this Offer Letter.

 

(h)                                 Nothing in this Agreement will prevent you
from continuing to provide services to MAST Capital Management, LLC or its
affiliates (collectively, “MAST”) during the term of your employment.

 

11.                               General Provisions.

 

(a)                                 You will enter into the Company’s standard
employee confidentiality and invention assignment agreement (the “CIAA”) before
beginning employment.

 

(b)                                 You are required to certify that you are a
citizen of the U.S., a noncitizen national of the U.S., a lawful permanent
resident, or an alien authorized to work in the U.S before beginning employment.

 

(c)                                  You are expected to devote substantially
all of your business efforts to service of the Company and MAST under this Offer
Letter.  Subject to the Company’s code of ethics as in effect from time to time,
you may participate in charitable, religious or civic organizations that
immaterially interfere with your work.

 

(d)                                 This Offer Letter and the matters covered
hereby will be governed by and construed under the laws of the Commonwealth of
Massachusetts.

 

(e)                                  Any dispute arising out of or relating to
this Offer Letter or the breach thereof or otherwise arising out of your
employment or the termination of that employment (including, without limitation,
any claims of unlawful employment discrimination or any other claims based on
any statute) shall, to the fullest extent permitted by law, be settled by
arbitration before a single arbitrator in Boston pursuant to the JAMS Employment
Arbitration Rules and Procedures as then in effect, subject to a direction to
the arbitrator to apply such rules in a manner to minimize cost and maximize
efficiency and speed of resolution to the maximum reasonable extent permitted
under such rules and applicable law consistent with obtaining a fully
enforceable resolution of such dispute.  The arbitrator shall determine which
party was the prevailing party in any dispute taken as a whole and costs as well
as reasonable attorneys’ fees shall be assessed against the losing party;
provided that to the extent that a dispute concerns a claim based on a statute,
the right to attorneys’ fees and costs, if any, shall be governed exclusively by
the statute and the statutory claim shall not be considered in determining which
party was otherwise the prevailing party in any related aspect of the dispute
for purposes of this sentence.  This paragraph shall be specifically
enforceable. Notwithstanding the foregoing, this paragraph shall not preclude
either party from pursuing a court action for the sole purpose of obtaining a
temporary restraining order or a preliminary injunction in circumstances in
which such relief is appropriate; provided that any other relief shall be
pursued through an arbitration proceeding pursuant to this paragraph.

 

3

--------------------------------------------------------------------------------


 

(f)                                   This Offer Letter, the Award Agreement,
the CIAA, and the Subscription Agreement dated as of June 22, 2016 between GECC
GP Corp., you and the other parties signatory thereto (the “Subscription
Agreement”), together with all of the Company’s policies and procedures relating
to employees, as in effect from time to time, including its Code of Ethics, as
in effect from time to time (collectively, “Employment Documents”), constitute
our entire agreement with respect to your employment with the Company and no
prior negotiations, drafts, arrangements or understandings with respect thereto
shall be of any effect.

 

(g)                                 The Company’s benefits, payroll, and other
human resource management services may be provided through one or more of the
Company’s affiliates or a professional employer organization. As a result of
this arrangement, the affiliate or the professional employment organization will
be considered your employer of record for these purposes; however, GECG’s board
of directors will be responsible for directing your work, reviewing your
performance, setting your schedule and otherwise directing your work at the
Company.  Until December 31, 2016, MAST will be your employer of record under a
separate cost sharing agreement between the Company and MAST.

 

(h)                                 If any provision of this Offer Letter is
held by an arbitrator or court of competent authority to be unenforceable, the
parties intend that (i) the remaining provisions of this Agreement shall be
enforced in accordance with their terms and (ii) the court shall substitute a
replacement provision that is enforceable that, as closely as possible,
accomplishes the purposes intended by such original provision.

 

If this Offer Letter correctly sets forth the terms of our agreement, please
sign and return this Offer Letter whereupon it shall become our binding
agreement.

 

Very truly yours,

 

/s/ Richard S. Chernicoff

 

Richard S. Chernicoff

 

Director

 

Great Elm Capital Management, Inc.

 

 

ACCEPTED AND AGREED TO AS OF THE DATE FIRST WRITTEN ABOVE:

 

/s/ Peter A. Reed

 

Peter A. Reed

 

 

4

--------------------------------------------------------------------------------